UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
JENICA IGOE,                                                  :
                           Plaintiff,                         :
                                                              :   OPINION AND ORDER
v.                                                            :
                                                              :   18 CV 3846 (VB)
VILLAGE OF RED HOOK and TRAVIS                                :
STERRITT, sued in his individual capacity,                    :
                           Defendants.                        :
--------------------------------------------------------------x

Briccetti, J.:

        Plaintiff Jenica Igoe brings this 42 U.S.C. § 1983 action against the Village of Red Hook

and Police Officer Travis Sterritt alleging false arrest, malicious prosecution, a Fourteenth

Amendment equal protection violation, and failure to train Red Hook police officers.

        Before the Court is defendants’ partial motion to dismiss the amended complaint pursuant

to Rule 12(b)(6). (Doc. #17). Defendants do not move to dismiss plaintiff’s malicious

prosecution claim.

        For the reasons set forth below, defendants’ motion is GRANTED IN PART and

DENIED IN PART.

        The Court has subject matter jurisdiction under 28 U.S.C. § 1331.

                                               BACKGROUND

        In deciding the pending motion, the Court accepts as true all well-pleaded factual

allegations in the amended complaint and draws all reasonable inferences in plaintiff’s favor, as

summarized below.

        In June 2017, the Red Hook Police Department received complaints that plaintiff was

gardening topless in her yard. Several police officers, but not Officer Sterritt, told plaintiff of the




                                                         1
complaints and advised her to cover her nipples. Plaintiff purchased “pasties” and wore them

while gardening outdoors.

       In August 2017, the Red Hook Police Department received two complaints from an

individual who alleged plaintiff was “fully exposed from the waist up” in her yard. (Am. Compl.

¶ 11). Police also received a photograph showing plaintiff wearing pasties while gardening

outside. (Id. ¶ 12).

       On August 24, 2017, Officer Sterritt arrested plaintiff without a warrant and charged her

with two counts of public lewdness, a misdemeanor, in violation of New York Penal Law §

245.00. That statute provides, in pertinent part:

       A person is guilty of public lewdness when he or she intentionally exposes the
       private or intimate parts of his or her body in a lewd manner or commits any other
       lewd act: (a) in a public place, or (b) (i) in private premises under circumstances in
       which he or she may readily be observed from either a public place or from other
       private premises, and with intent that he or she be so observed . . . .

       On September 28, 2017, a Red Hook Town Justice dismissed the charges against

plaintiff, allegedly finding it would be unconstitutional to prosecute plaintiff under Section

245.00 for gardening topless outdoors.

                                          DISCUSSION

I.     Legal Standard

       In deciding a motion to dismiss pursuant to Rule 12(b)(6), the Court evaluates the

sufficiency of the complaint under the “two-pronged approach” outlined by the Supreme Court

in Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). First, plaintiff’s legal conclusions and

“[t]hreadbare recitals of the elements as a cause of action, supported by mere conclusory

statements,” are not entitled to the assumption of truth and are thus not sufficient to withstand a

motion to dismiss. Id. at 678. Second, “[w]hen there are well-pleaded factual allegations, a



                                                    2
court should assume their veracity and then determine whether they plausibly give rise to an

entitlement to relief.” Id. at 679.

       To survive a Rule 12(b)(6) motion, the allegations in the complaint must meet a standard

of “plausibility.” Ashcroft v. Iqbal, 556 U.S. at 678. A claim is facially plausible “when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. at 678. “The plausibility standard is not akin

to a ‘probability requirement,’ but it asks for more than a sheer possibility that a defendant has

acted unlawfully.” Id.

II.    False Arrest

       Defendants argue Officer Sterritt is entitled to qualified immunity on plaintiff’s false

arrest claim because he had arguable probable cause to arrest plaintiff for a lesser offense—

exposure of a person, in violation of New York Penal Law § 245.01.

       The Court disagrees.

       Probable cause to arrest is a complete defense to a false arrest claim. See Stansbury v.

Wertman, 721 F.3d 84, 89 (2d Cir. 2013). Probable cause to arrest exists when an officer “has

knowledge or reasonably trustworthy information of facts and circumstances that are sufficient to

warrant a person of reasonable caution in the belief that the person to be arrested has committed

or is committing a crime.” Garcia v. Does, 779 F.3d 84, 92 (2d Cir. 2015) (quoting Dickerson v.

Napolitano, 604 F.3d 732, 751 (2d Cir. 2010)).

       Even if an officer lacked probable cause to make an arrest, “[a]n officer is entitled to

qualified immunity from a federal false arrest and imprisonment claim if he had arguable

probable cause to arrest the plaintiff for any offense, regardless of the offense with which the

plaintiff was actually charged.” Kass v. City of New York, 864 F.3d 200, 206 (2d Cir. 2017).



                                                 3
“Arguable probable cause exists when it was objectively reasonable for the officer to believe that

probable cause existed, or . . . officers of reasonable competence could disagree on whether the

probable cause test was met.” Id. To determine whether an officer’s conduct is objectively

reasonable, courts look to “the information possessed by the officer at the time of the arrest,” not

“the subjective intent, motives, or beliefs of the officer.” Garcia v. Does, 779 F.3d at 92 (quoting

Amore v. Novarro, 624 F.3d 522, 536 (2d Cir. 2010)).

       Here, at this early stage of the case, the Court cannot conclude Officer Sterritt had

arguable probable cause to arrest plaintiff for either public lewdness in violation of Section

245.00, or exposure of a person in violation of Section 245.01. Section 245.01 provides: “A

person is guilty of exposure if he appears in a public place in such a manner that the private or

intimate parts of his body are unclothed or exposed.” The statute further provides that “private

or intimate parts” include a woman’s breast “below the top of the areola.”

       The New York Court of Appeals, however, refused to apply Section 245.01 to topless

women protesting in a Rochester, New York, park. See People v. Santorelli, 80 N.Y.2d 875, 877

(1992). Recognizing the statute was originally enacted to discourage topless waitresses and their

promoters, the court found the statute does not apply to the noncommercial exposure of a

woman’s breasts. Id. Since then, no court has upheld the arrest of a woman for the

noncommercial exposure of her breasts, and the media has widely recognized the holding in

Santorelli as allowing women in New York to be topless in public. 1

       Accepting plaintiff’s allegations as true and drawing all reasonable inferences in her

favor, in light of Santorelli, it was neither objectively reasonable for Officer Sterritt to believe



1
       See, e.g., James C. McKinley Jr., Topless in Times Square: A Legal View, N.Y. Times,
Aug. 20, 2015, https://www.nytimes.com/2015/08/21/nyregion/topless-in-times-square-a-legal-
view.html.
                                                   4
that probable cause existed, nor could reasonably competent officers have disagreed on whether

there was probable cause for the arrest. Therefore, Officer Sterritt is not entitled to qualified

immunity. Defendants may raise this issue again on summary judgment, if appropriate.

       Accordingly, plaintiff’s false arrest claim may proceed.

III.   Equal Protection

       Defendants argue plaintiff fails to state an equal protection claim because she fails to

argue Section 245.00 or its application in the instant case violates her constitutional rights.

       The Court agrees.

       The Equal Protection Clause “is essentially a direction that all persons similarly situated

should be treated alike.” City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985).

To state a claim for an equal protection violation, plaintiff must allege “a government actor

intentionally discriminated against [her] on the basis of race, national origin or gender.” Hayden

v. Cty. of Nassau, 180 F.3d 42, 48 (2d Cir. 1999). She can allege intentional discrimination by

showing (i) a facially discriminatory law; (ii) a facially neutral law motivated by discriminatory

animus that, when applied, results in a discriminatory effect; or (iii) a facially neutral law applied

in a discriminatory fashion. Id.

       Plaintiff does not allege public lewdness under Section 245.00 is a facially discriminatory

law, that it was adopted with discriminatory intent and had a discriminatory effect, or that it was

applied in a discriminatory fashion. Plaintiff argues instead that exposure of a person under

Section 245.01 is discriminatory because “males within the Village of Red Hook[] engage in [the

same conduct] throughout the summer without fear of arrest.” (Pl. Br. at 9). Importantly,

however, plaintiff was not charged with exposure under Section 245.01. She was charged with

public lewdness under Section 245.00. Plaintiff cannot allege her equal protection rights were



                                                  5
violated by the enforcement of a statute with which she was not, in fact, charged. Therefore,

plaintiff fails plausibly to allege facts supporting an equal protection violation.

       Accordingly, plaintiff’s equal protection claim must be dismissed.

IV.    Monell Claim

       Defendants argue plaintiff fails to state a failure-to-train claim or allege municipal

responsibility based on authorization from the chief of police.

       The Court agrees.

       A municipality may be liable for deprivation of constitutional rights under Section 1983

“when execution of a government’s policy or custom, whether made by its lawmakers or by

those whose edicts or acts may fairly be said to represent official policy, inflicts the injury.”

Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978) (“Monell”). A municipality may also

be liable for inadequate training, supervision, or hiring when the failure to train, supervise, or

hire amounts to deliberate indifference to the rights of those with whom municipal employees

will come into contact. See City of Canton, Ohio v. Harris, 489 U.S. 378, 388–89 (1989).

Moreover, “conclusory allegations that a municipality failed to train and supervise its

employees” are insufficient to state a Monell claim absent supporting factual allegations. Davis

v. City of New York, 2008 WL 2511734, at *6 (S.D.N.Y. June 19, 2008).

       Plaintiff relies solely on her own arrest to allege Red Hook failed properly to train its

officers as to what constitutes lewd conduct under Section 245.00. Plaintiff fails to mention any

other alleged incidents in Red Hook involving the statute, much less any other alleged

misapplications of the statute. Furthermore, she alleges no facts plausibly to demonstrate Red

Hook’s police chief was involved in her arrest or authorized it.




                                                  6
       Therefore, plaintiff fails plausibly to allege a Monell claim, and plaintiff’s Monell claim

must be dismissed.

                                        CONCLUSION

       Defendants’ motion to dismiss is GRANTED IN PART and DENIED IN PART.

       Plaintiff’s false arrest and malicious prosecution claims may proceed. All other claims

are dismissed.

       Defendants shall file an answer by March 18, 2019.

       The Clerk is instructed to terminate the motion. (Doc. #17).

Dated: March 4, 2019
       White Plains, NY

                                             SO ORDERED:




                                             ____________________________
                                             Vincent L. Briccetti
                                             United States District Judge




                                                7
